UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19989 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 72-1211572 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 98 San Jacinto Blvd., Suite 220 Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512) 478-5788 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿo No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer oÿAccelerated filer RNon-accelerated filer oÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿo Yes R No On September 30, 2007, there were issued and outstanding 7,543,952 shares of the registrant’s Common Stock, par value $0.01 per share. STRATUS PROPERTIES INC. TABLE OF CONTENTS Page Part I.Financial Information 2 Item 1.Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Report of Independent Registered Public Accounting Firm 12 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 20 Item 4.Controls and Procedures 20 Part II.Other Information 21 Item 1.Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6.Exhibits 21 Signature 22 Exhibit Index E-1 Table of Contents STRATUS PROPERTIES INC. Part I.FINANCIAL INFORMATION Item 1.Financial Statements STRATUS PROPERTIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In Thousands) September 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 1,475 $ 1,620 Restricted cash 1,611 116 Accounts receivable 1,183 839 Deposits, prepaid expenses and other 430 82 Deferred tax asset 1,789 1,144 Discontinued operations 33,747 34,917 Total current assets 40,235 38,718 Real estate, commercial leasing assets and facilities, net: Property held for sale – developed or under development 126,320 116,865 Property held for sale – undeveloped 16,444 16,345 Property held for use, net 24,673 18,874 Investment in Crestview 3,925 3,800 Deferred tax asset 6,728 7,105 Other assets 2,266 2,243 Total assets $ 220,591 $ 203,950 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 8,417 $ 5,676 Accrued interest, property taxes and other 4,225 5,134 Current portion of long-term debt 2,000 - Discontinued operations 24,689 24,678 Total current liabilities 39,331 35,488 Long-term debt 40,000 28,000 Other liabilities 5,934 6,516 Total liabilities 85,265 70,004 Stockholders’ equity: Preferred stock - - Common stock 81 81 Capital in excess of par value of common stock 191,084 188,873 Accumulated deficit (42,021 ) (42,655 ) Common stock held in treasury (13,818 ) (12,353 ) Total stockholders’ equity 135,326 133,946 Total liabilities and stockholders' equity $ 220,591 $ 203,950 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents STRATUS PROPERTIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except Per Share Amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues: Real estate $ 7,002 $ 7,934 $ 16,745 $ 50,686 Rental income 766 389 2,146 1,117 Commissions, management fees and other 268 746 1,249 1,296 Total revenues 8,036 9,069 20,140 53,099 Cost of sales: Real estate, net 5,662 5,633 10,651 24,864 Rental 860 483 2,391 1,198 Depreciation 411 204 894 577 Total cost of sales 6,933 6,320 13,936 26,639 General and administrative expenses 1,526 1,518 5,340 5,140 Total costs and expenses 8,459 7,838 19,276 31,779 Operating (loss) income (423 ) 1,231 864 21,320 Interest expense, net - (3 ) (13 ) (267 ) Interest income 36 102 572 304 (Loss) income from continuing operations before income taxes (387 ) 1,330 1,423 21,357 Benefit from (provision for) income taxes 74 12 (557 ) 8,304 (Loss) income from continuing operations (313 ) 1,342 866 29,661 (Loss) income from discontinued operations (including net gain on 7000 West sale of $7,264 in the 2006 nine-month period) (32 ) (161 ) (232 ) 7,470 Net (loss) income $ (345 ) $ 1,181 $ 634 $ 37,131 Basic net (loss) income per share of common stock: Continuing operations $ (0.04 ) $ 0.18 $ 0.11 $ 4.07 Discontinued operations (0.01 ) (0.02 ) (0.03 ) 1.02 Basic net (loss) income per share of common stock $ (0.05 ) $ 0.16 $ 0.08 $ 5.09 Diluted net (loss) income per share of common stock: Continuing operations $ (0.04 ) $ 0.18 $ 0.11 $ 3.87 Discontinued operations (0.01 ) (0.02 ) (0.03 ) 0.98 Diluted net (loss) income per share of common stock $ (0.05 ) $ 0.16 $ 0.08 $ 4.85 Average shares of common stock outstanding: Basic 7,560 7,317 7,559 7,288 Diluted 7,560 7,617 7,640 7,658 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents STRATUS PROPERTIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Nine Months Ended September 30, 2007 2006 Cash flow from operating activities: Net income $ 634 $ 37,131 Adjustments to reconcile net income to net cash provided by operating activities: Loss (income) from discontinued operations 232 (7,470 ) Depreciation 894 577 Cost of real estate sold 10,163 20,112 Deferred income taxes (267 ) (8,305 ) Stock-based compensation 1,020 894 Excess tax benefit from exercised stock options (642 ) - Deposits (1,044 ) 155 (Increase) decrease in restricted cash (1,495 ) 271 Other (335 ) (414 ) (Increase) decrease in working capital: Accounts receivable and prepaid expenses (16 ) (148 ) Accounts payable, accrued liabilities and other 2,571 1,390 Net cash provided by continuing operations 11,715 44,193 Net cash provided by (used in) discontinued operations 1,586 (4,412 ) Net cash provided by operating activities 13,301 39,781 Cash flow from investing activities: Purchases and development of real estate properties (27,007 ) (12,911 ) Development of commercial leasing properties and other expenditures (1,771 ) (8,848 ) Municipal utility district reimbursements 2,557 1,337 Investment in Crestview (125 ) - Net cash used in continuing operations (26,346 ) (20,422 ) Net cash (used in) provided by discontinued operations (113 ) 2,275 Net cash used in investing activities (26,459 ) (18,147 ) Cash flow from financing activities: Borrowings from revolving credit facility 17,450 15,000 Payments on revolving credit facility (18,450 ) (30,677 ) Borrowings from unsecured term loans 15,000 - Borrowings from project loans - 1,214 Repayments on project loans - (15,904 ) Net proceeds from exercised stock options 13 917 Excess tax benefit from exercised stock options 642 - Purchases of Stratus common shares (1,118 ) (542 ) Bank credit facility fees - (421 ) Net cash provided by (used in) continuing operations 13,537 (30,413 ) Net cash (used in) provided by discontinued operations (232 ) 12,814 Net cash provided by (used in) financing activities 13,305 (17,599 ) Net increase in cash and cash equivalents 147 4,035 Cash and cash equivalents at beginning of year 1,839 1,514 Cash and cash equivalents at end of period 1,986 5,549 Less cash at discontinued operations (511 ) (548 ) Cash and cash equivalents at end of period $ 1,475 $ 5,001 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents STRATUS PROPERTIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. GENERAL The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2006, included in Stratus Properties Inc.’s (Stratus) Annual Report on Form 10-K (Stratus 2006 Form 10-K) filed with the Securities and Exchange Commission. In the opinion of management, the accompanying condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring items) considered necessary for a fair statement of the financial position of Stratus at September 30, 2007, and the results of operations for the three-month and nine-month periods ended September 30, 2007 and 2006, and cash flows for the nine-month periods ended September 30, 2007 and 2006. Operating results for the three-month and nine-month periods ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Certain prior year amounts have been reclassified to conform to the current year presentation. 2. EARNINGS PER SHARE Stratus’ basic net (loss) income per share of common stock was calculated by dividing the (loss) incomefrom continuing operations, (loss) income from discontinued operations and net (loss) income by the weighted average number of common shares outstanding during the period. The following is a reconciliation of net income and weighted average common shares outstanding for purposes of calculating diluted net (loss) income per share (in thousands, except per share amounts): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Loss) income from continuing operations $ (313 ) $ 1,342 $ 866 $ 29,661 (Loss) income from discontinued operations (32 ) (161 ) (232 ) 7,470 Net (loss) income $ (345 ) $ 1,181 $ 634 $ 37,131 Weighted average common shares outstanding 7,560 7,317 7,559 7,288 Add:Dilutive stock options - 271 67 330 Restricted stock - 29 14 40 Weighted average common shares outstanding for purposes of calculating diluted net (loss) income per share 7,560 7,617 7,640 7,658 Diluted net (loss) income per share of common stock: Continuing operations $ (0.04 ) $ 0.18 $ 0.11 $ 3.87 Discontinued operations (0.01 ) (0.02 ) (0.03 ) 0.98 Diluted net (loss) income per share of common stock $ (0.05 ) $ 0.16 $ 0.08 $ 4.85 Stock options representing 98,000 shares and restricted stock representing 23,000 shares in the third quarter of 2007 that otherwise would have been included in the third-quarter 2007 earnings per share calculations were excluded because of the net loss reported for the third quarter of 2007. 3. DEBT OUTSTANDING At September 30, 2007, Stratus had total debt of $42.0 million, including $2.0 million of current debt, compared to total debt of $28.0 million at December 31, 2006. Stratus’ debt outstanding at September 30, 2007 consisted of the following: · $2.0 million of borrowings under the $45.0 million Comerica revolving credit facility which will mature on May 30, 2008. · $40.0 million of borrowings outstanding under seven unsecured term loans, including two $5.0 million loans, two $8.0 million loans, a $7.0 million loan and two $3.5 million loans, all of which will mature in December 2011. 5 Table of Contents On June 1, 2007, Stratus entered into three separate loan agreements with First American Asset Management (FAAM). Pursuant to the loan agreements, additional borrowings totaled $15.0 million, $10.6 million of which was used to pay down the outstanding amounts under Stratus’ revolving credit facility with Comerica Bank, and the remainder was used for operations, capital expenditures and other development costs, including the Block 21 project. The loans mature in December 2011. The loan agreements contain customary financial covenants and other restrictions. Except in certain events related to a change in control of Stratus, the loans may not be prepaid prior to December 31, 2007. Beginning on January 1, 2008, the loans may be prepaid subject to certain reinvestment charges as further described in the related promissory notes. The annual interest rate under the loan agreements is 6.915 percent. Repayments under the loan agreements can be accelerated upon the occurrence of certain customary events of default. Stratus’ obligations under the loan agreements are unsecured. For a further discussion of Stratus’ debt see Note 4 of the Stratus 2006 Form 10-K. 4. RESTRICTED CASH, INTEREST COST AND STOCK-BASED COMPENSATION Restricted Cash.Restricted cash totaled $1.6 million at September 30, 2007 of which $1.5 million represented funds from lot sales held for payment on the Comerica revolving credit facility in October 2007. The remaining $0.1 million of restricted cash at September 30, 2007 and restricted cash of $0.1 million at December 31, 2006 represent funds held for payment of fractional shares resulting from the May 2001 stock split (see Note 6 of the Stratus 2006 Form 10-K). Interest Cost.Interest expense excludes capitalized interest of $0.7 million in the third quarter of 2007, $0.3 million in the third quarter of 2006, $2.1 million in the first nine months of 2007 and $1.2 million in the first nine months of 2006. Stock-Based Compensation.Stock-based compensation costs are capitalized as appropriate. Compensation cost charged against earnings for stock-based awards is shown below (in thousands). Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Stock options awarded to employees (including directors) $ 153 $ 167 $ 388 $ 449 Stock options awarded to nonemployees - - - 2 Restricted stock units 156 111 821 681 Less capitalized amounts (48 ) (63 ) (189 ) (238 ) Impact on (loss) income from continuing operations before income taxes $ 261 $ 215 $ 1,020 $ 894 Stock options representing 45,625 shares at a weighted average option price of $7.87 per share were exercised in the first nine months of 2007. The tax benefit realized for the tax deductions from stock option exercises totaled $0.7 million for the nine months ended September 30, 2007 and $0.9 million for the nine months ended September 30, 2006. Upon exercise of stock options and vesting of restricted stock units, employees may tender Stratus shares to Stratus to pay the exercise price and/or the minimum required taxes. Shares tendered to Stratus for these purposes totaled approximately 32,500 shares for the nine months ended September 30, 2007. Stratus paid $0.1 million of employee taxes for stock options in the nine months ended September 30, 2007. Stratus granted 38,000 restricted stock units in the nine months ended September 30, 2007, at a grant date fair value of $1.3 million. In September 2007, Stratus granted 7,500 stock options under its existing stock option plan for non-employee directors. The fair value of each option award is estimated on the date of grant using a Black-Scholes option valuation model. Expected volatility is based on the historical volatility of Stratus’ stock. Stratus uses historical data to estimate option exercises, forfeitures and expected life of the options. When appropriate, employees who have similar historical exercise behavior are grouped for valuation purposes. The risk-free interest rate is based on Federal Reserve rates in effect for bonds with maturity dates equal to the expected term of the option at the date of grant. Stratus has not paid, and has no current plan to pay, cash dividends on its common stock. The assumptions used to value stock option 6 Table of Contents awards during the nine months ended September 30, 2007 and September 30, 2006 are noted in the following table: 2007 2006 Options granted 7,500 7,500 Grant-date fair value per stock option $ 16.30 $ 14.57 Expected and weighted average volatility 41.8 % 48.6 % Expected life of options (in years) 6.7 6.7 Risk-free interest rate 4.4 % 4.7 % For more information regarding Stratus’ stock-based awards see Notes 1 and 6 of the Stratus 2006 Form 10-K. 5. DISCONTINUED OPERATIONS (Loss) income from discontinued operations reported in the condensed consolidated statements of operations included the following (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Escarpment Village $ (49 ) $ (77 ) $ (357 ) $ (147 ) 7000 West - - - 10,202 (Loss) income before income taxes from discontinued operations (49 ) (77 ) (357 ) 10,055 Benefit from (provision for) income taxes 17 (84 ) 125 (2,585 ) (Loss) income from discontinued operations $ (32 ) $ (161 ) $ (232 ) $ 7,470 Escarpment Village.On October 12, 2007, Stratus sold the Escarpment Village shopping center, located in Austin, Texas, to Lake Villa, L.L.C. (the Purchaser) for $46.5 million, before closing costs and other adjustments. The Purchaser paid approximately $23.0 million in cash at closing and assumed the $22.4 million principal balance remaining under Stratus’ loan from Teachers Insurance and Annuity Association of America (TIAA). Stratus intends to use the net proceeds from the sale for debt reduction and general corporate purposes. Stratus expects to record a pre-tax gain of approximately $16.5 million on the sale in the fourth quarter of 2007. Upon completion of the sale of Escarpment Village, Stratus ceased all involvement with the Escarpment Village shopping center. The results of operations, assets and liabilities of Escarpment Village, which have been classified as discontinued operations in the accompanying condensed consolidated financial statements, previously represented a component of Stratus’ commercial leasing segment. The table below provides a summary of Escarpment Village’s results of operations for the three-month and nine-month periods ended September 30, 2007 and 2006 (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Rental income $ 825 $ 781 $ 2,582 $ 1,316 Rental property costs (375 ) (227 ) (1,271 ) (414 ) Depreciation (154 ) (254 ) (680 ) (466 ) General and administrative expenses (38 ) (65 ) (71 ) (65 ) Interest expensea (328 ) (332 ) (987 ) (538 ) Interest income 21 20 70 20 Benefit from income taxes 17 - 125 - Loss from discontinued operations $ (32 ) $ (77 ) $ (232 ) $ (147 ) a. Relates to interest expense from the Escarpment Village project loan and the Escarpment Village loan from TIAA and does not include any additional allocations of interest. 7 Table of Contents The following summarizes Escarpment Village’s net assets at September 30, 2007 and December 31, 2006 (in thousands): September 30, 2007 December 31, 2006 Assets: Cash and cash equivalents $ 511 $ 219 Current assets 3,142 3,713 Property held for use, net of accumulated depreciation of $1,407 and $727, respectively 26,405 27,828 Long-term assets 3,689 3,157 Total assets $ 33,747 $ 34,917 Liabilities: Current portion of long-term debt $ (325 ) $ (311 ) Other current liabilities (2,138 ) (1,468 ) Long-term debt (22,119 ) (22,364 ) Other long-term liabilities (107 ) (535 ) Total liabilities $ (24,689 ) $ (24,678 ) 7000 West.On March 27, 2006, Stratus’ wholly owned subsidiary, Stratus 7000 West Joint Venture (7000 West JV), sold its two 70,000-square-foot office buildings at 7000 West William Cannon Drive (7000 West), known as the Lantana Corporate Center, to CarrAmerica Lantana, LP (CarrAmerica)for $22.3 million, resulting in a gain of $9.8 million ($7.3 million net of taxes or $1.00 per basic share and $0.95 per diluted share) in the first nine months of 2006. CarrAmerica paid $10.6 million cash to Stratus at closing and assumed the $11.7 million principal balance remaining under Stratus’ 7000 West project loan. Upon completion of the sale of 7000 West, Stratus ceased all involvement with the 7000 West office buildings. The results of operations, assets and liabilities of 7000 West previously were reflected as a component of Stratus’ commercial leasing segment. The table below provides a summary of 7000 West’s results of operations for the three-month and nine-month periods ended September 30, 2006 (in thousands): Three Months Nine Months Ended Ended September 30, 2006 September 30, 2006 Rental income $ - $ 1,057 Rental property costs - (403 ) General and administrative expenses - (48 ) Interest expensea - (168 ) Interest income - 2 Gain on sale - 9,762 Provision for income taxes (84 )b (2,585 ) (Loss) income from discontinued operations $ (84 ) $ 7,617 a. Relates to interest expense from 7000 West project loan and does not include any additional allocations of interest. b. Reflects the allocation of Stratus’ third-quarter 2006 tax provision to discontinued operations in accordance with income tax accounting rules. 7500 Rialto Boulevard.In the second quarter of 2007, Stratus committed to a plan to sell its two 75,000-square-foot office buildings at 7500 Rialto Boulevard (7500 Rialto), and as a result, classified all related operating results and assets and liabilities as discontinued operations. However, in the third quarter of 2007, Stratus decided to cease its marketing efforts to sell 7500 Rialto in light of recent changes in credit market conditions. Accordingly, the 2007 and 2006 periods present results of operations and assets and liabilities of 7500 Rialto as part of Stratus’ continuing operations and as a component of its commercial leasing segment. For a further discussion of Stratus’ discontinued operations see Note 7 of the Stratus 2006 Form 10-K. 8 Table of Contents 6. BUSINESS SEGMENTS Stratus has two operating segments, “Real Estate Operations” and “Commercial Leasing.”
